CORRECTED NOTICE of ALLOWANCE

Claim Status
	Claims 1-20 are allowed herein.

Drawings
	The Drawings submitted 2 July 2020 have been accepted.

Information Disclosure Statement
The Information Disclosure Statements filed 17 May 2022 is in compliance with the provisions of 37 CFR 1.97 and have therefore been considered.  Signed copied of the IDS documents are included with this Office Action.  All references have been fully considered and are not germane to patentability herein.

Request for Correction Relating to Inventorship under 37 CRF 1.148(a)
	The Request under 1.148(a) has been accepted and is entered in full, as detailed in the Notice mailed 3 December 2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed for the reasons of record.
Specifically, with respect to the 35 USC 101, the instant claims are directed to the generation of a graphical user interface (GUI) wherein said interface specifically integrates any judicial exception recited in the claims and is updated based on visualization techniques.  As such, the claims are not, as a whole, directed to a mental process, a way of organizing human activity or any mathematical formula. 
Specifically, with respect to the outstanding rejections under 35 USC 103, over 2015/0317430 to Olson as evidenced by 8,068,994 to Draghici and in view of Gao et al. (Sci Signal (2014) Vol. 6:34 pages (the closest prior art)), the arguments have been carefully considered and are deemed persuasive herein.  Particularly with respect to the prior art to Olson, the art does not teach or fairly suggest at least the steps directed to: (1) the visualization of a second portion including GUI elements wherein one or more GUI elements each correspond to a gene group, from among the at least some of the gene groups, comprising multiple genes.  The prior art to Olson, rather, is directed to a GUI for gene signaling diagrams that include individual gene interactions as they relate one to another;  (2) receiving a gene group comprising multiple genes; and (3) updating the visualization in the first GUI portion to indicate a first combination of therapies including a first therapy and a second therapy and display of the updated visualization.  The secondary art to Gao does not remedy the above, as Gao et al. fail to teach or fairly suggest those elements and thus, the combination of said references does not make obvious the instant claim limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

/Lori A. Clow/Primary Examiner, Art Unit 1631